DETAILED ACTION
1.	This Office Action is in response to Applicant’s Amendments and Remarks filed on 03/04/2021. Claims 1-8 and 12-20 are pending. Claims 1, 5-8, 12-14 and 18 are currently amended. Claims 9-11 have been canceled. 

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . -- The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

3.	The rejection of claims 6-8 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention is withdrawn in view of Applicant’s amendments to the claims.
	

Response to Arguments
4.	Applicant’s arguments, filed 03/04/2021, with respect to the rejection of claims 1-2, 5-6 & 15 under 35 U.S.C. 102(a)(1) as being anticipated by Enick et al. (US 6,183,815 B1) and rejection of claims 3-4, 7-14 & 16-20 under 35 U.S.C. 103 as being unpatentable over the references set forth in the Non-Final Rejection dated 12/07/2020, have been fully considered and are persuasive.  Therefore, the previously presented rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.
Claim Rejections - 35 USC § 102
5.	Claims 1-4, 7-8 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson et al. (US 4,843,176 A).
	As to independent claim 1, Thompson teaches a method comprising: introducing at least one multifunctional additive into a fluid located in a portion of a conduit or vessel in a refinery or an oil or gas pipeline (see col. 18, lines 24-48 and col. 20, lines 35-52: prevention of corrosion of pipe or equipment which is in contact with a corrosive oil-containing medium, for example in oil wells, refineries or the like; col. 18, line 49 to col. 19, line 34: the corrosion preventive reagent is dissolved in the liquid corrosive medium and kept in contact with the metal surface to be protected), wherein the multifunctional additive comprises at least one amide group and at least one thiol group in the same molecule (see col. 1, lines 23-40: compositions containing both sulfur, e.g. thiols, and amino groups, e.g. amido amines; see col. 11, lines 42-50: the invention relates to compositions containing both sulfur and amino groups, characterized by the presence of A. a mercapto or polymercapto group (i.e. thiol group) and B.1. an amido or a polyamido group); contacting a metal surface with the multifunctional additive and allowing the multifunctional additive to interact with at least a portion of the metal surface (see col. 18, line 49 to col. 19, line 60: the protective action of the reagents is maintained for an appreciable time after treatment ceases and the compositions are particularly effective in the prevention of corrosion in systems containing a corrosive aqueous medium).
	As to claim 2, Thompson teaches the method of claim 1, wherein the multifunctional additive at least partially inhibits corrosion of the metal surface (see col. Thompson would inherently exhibit the claimed surface-active properties in view of the substantially identical composition (see Thompson col. 11, lines 42-48: composition having A. a mercapto group and B.1. an amido group). See MPEP 2112.01.
As to claims 3-4, Thompson teaches the method of claim 1, wherein the metal surface comprises a portion of a conduit or a vessel in a refinery or a portion of a conduit or vessel in an oil or gas pipeline (see col. 18, line 39 to col. 19, line 12).
As to claims 7-8, Thompson teaches the method of claim 1, wherein the multifunctional additive comprises at least one compound synthesized from one or more amines selected from the group recited in claim 7 and from one or more thio-acids selected from the group recited in claim 8 (see col. 4, line 46 to col. 5, line 19: composition derived from thioglycolic acid derivatives and amines).
As to claim 12, Thompson teaches the method of claim 1, wherein the fluid is introduced into a portion of a component of production equipment at a well site (see col. 18, lines 25-61).
As to claims 13-14, Thompson teaches the method of claim 1 wherein the multifunctional additive is added to the fluid in an amount of from about 1 ppm to about 10,000 ppm [claim 13] or from about 1 ppm to about 500 ppm [claim 14] by volume of the fluid (see col. 21, lines 28-34: concentrations of about 5 ppm to 10,000 ppm, preferably about 75-250 ppm). See MPEP 2131.03.
As to claim 15, Thompson teaches the method of claim 1 wherein the multifunctional additive further comprises at least one solvent (see col. 18 lines 50-63: reagent dissolved in a suitable solvent; col. 19, lines 30-34).
As to independent claim 16, Thompson teaches a method comprising: introducing at least one multifunctional additive into a fluid (see col. 18, line 49 to col. 19, line 34: the corrosion preventive reagent is dissolved in the liquid corrosive medium), the multifunctional additive comprising at least one amide group and at least one thiol group in the same molecule (see col. 1, lines 23-40 and col. 11, lines 42-50: the invention relates to compositions containing both sulfur and amino groups, characterized by the presence of A. a mercapto or polymercapto group (i.e. thiol group) and B.1. an amido or a polyamido group); introducing the fluid into at least one component of production equipment at a well site, the component of production equipment comprising at least one metal surface (see col. 18, line 24 to col. 19, line 60: protection of metal equipment of oil and gas wells; col. 20, lines 35-52); and contacting a metal surface in the production equipment with the multifunctional additive (see col. 18, line 39 to col. 19, line 60: corrosive preventive reagent kept in contact with the metal surface to be protected and for injection into the well annulus, the corrosion inhibitor is usually employed as a solution in a suitable solvent; see col. 23, lines 4-41: deep wells).
	As to claim 17, Thompson teaches the method of claim 16 wherein the multifunctional additive at least partially inhibits corrosion of the metal surface (see col. 18, lines 24-59). The multifunctional additive disclosed in Thompson would inherently impart one or more surface-active properties to the metal surface in view of the substantially identical composition (e.g. see Thompson col. 11, lines 42-48: composition having A. a mercapto group and B.1. an amido group). See MPEP 2112.01.
Thompson teaches all of the limitations of instant claims 1-4, 7-8 and 12-17. Therefore, Thompson anticipates these claims.

Claim Rejections - 35 USC § 103
6.	Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (US 4,843,176 A).
Thompson teaches the method of claims 1 and 16, respectively, as described above in the anticipation rejection, but fails to explicitly disclose that the multifunctional additive comprises at least one compound having the following structure HS—R1—CONH—R2 wherein R1 and R2 are each a C21-C30-- alkyl group [claim 5] or that the multifunctional additive comprises N-dodecyl-2-mercaptoacetamide [claims 6 & 18]. The chemical structure here is drawn by the computer program ChemDraw Professional):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

However, Thompson teaches non-limiting examples of multifunctional additives comprising at least one amide group and at least one thiol group in the same molecule (see col. 3, lines 34-57; col. 4, line 47 to col. 5, line 19; col. 11, line 42 to col. 12, line 33). Unless evidence is provided to the contrary, the selection of the particular structure is only a matter that takes the purpose of use, functionality, etc. into consideration and that a person skilled in the art would choose suitably based upon the teachings of Thompson (see also Examples A to D in col. 16: a solution of dodecylthiol and trimethylamine are heated and react to form a corrosion inhibitor composition). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness Thompson reasonably discloses and/or suggests N-dodecyl-2-mercaptoacetamide as a corrosion inhibitor and establishes a prima facie case of obviousness for claims 5-6 and 18.


7.	Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2017/0298265 A1), in view of Thompson et al. (US 4,843,176 A).
As to independent claim 19, Smith teaches a method comprising: introducing at least one multifunctional additive (for example, see Smith para. 0041: organic corrosion inhibitors include a reaction product of an aldehyde with a thiol and/or an amide) into a well bore penetrating at least a portion of a subterranean formation, and contacting the metal surface in the production equipment with the multifunctional additive (see para. 0047-0049, 0061, 0071). Smith fails to disclose that the multifunctional additive comprises at least one amide group and at least one thiol group in the same molecule.
	However, Thompson, in analogous art of prevention of corrosion on metal surfaces, teaches a multifunctional additive comprising at least one amide group and at least one thiol group in the same molecule (see col. 1, lines 23-40: compositions containing both sulfur, e.g. thiols, and amino groups, e.g. amido amines; see col. 11, lines 42-50: the invention relates to compositions containing both sulfur and amino groups, characterized by the presence of A. a mercapto or polymercapto group (i.e. thiol group) and B.1. an amido or a polyamido group).
Therefore, in view of the teaching of Thompson, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method taught by Smith by incorporating the corrosion inhibiting composition taught by Thompson to arrive at the claimed invention because Smith suggests that illustrative organic corrosion inhibitors include a reaction product of an aldehyde with a thiol and/or an amide (see Smith para. 0041). Thus, a person of ordinary skill in the art would be motivated to select the instantly claimed multifunctional additive comprising an amide group and thiol group in the same molecule for the method with a reasonable expectation of success for the effective prevention of corrosion in metal surfaces of pipes or equipment for oil wells, refineries, and the like, and prevention of corrosion in systems containing a corrosive aqueous medium, e.g. brines (see Thompson col. 18, lines 24-57 and col. 19, lines 57-60), and would expect such a method to have similar properties to those claimed, absent the showing of unexpected results.
As to claim 20, Smith and Thompson teach the method of claim 19, wherein the multifunctional additive at least partially inhibits corrosion of the metal surface (see Thompson col. 18, line 49 to col. 19, line 60: the protective action of the reagents is maintained for an appreciable time after treatment ceases and the compositions are particularly effective in the prevention of corrosion in systems containing a corrosive aqueous medium). The multifunctional additive disclosed in Thompson would inherently exhibit the claimed surface-active properties in view of the substantially composition having A. a mercapto group and B.1. an amido group). See MPEP 2112.01.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katie L Hammer whose telephone number is (571)270-7342.  The examiner can normally be reached on Monday to Friday: 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Art Unit 1761                                                                                                                                                                                                        June 10, 2021